UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1845



SONYA MCINTYRE-HANDY,

                                              Plaintiff - Appellant,

          versus


WEST TELEMARKETING CORPORATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Rebecca B. Smith, District
Judge. (CA-99-100-4)


Submitted:   December 14, 2000         Decided:     December 19, 2000


Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sonya McIntyre-Handy, Appellant Pro Se.    Scott William Kezman,
KAUFMAN & CANOLES, Norfolk, Virginia; Phyllis Pollard, SCOTT,
DOUGLASS & MCCONNICO, L.L.P., Austin, Texas, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sonya McIntyre-Handy appeals the district court’s order grant-

ing summary judgment to the employer in Appellant’s religious dis-

crimination action.   We have reviewed the record and the district

court’s opinion and find no reversible error.      Accordingly, we

affirm on the reasoning of the district court.   See McIntyre-Handy

v. West Telemarketing, No. CA-99-100-4 (E.D. Va. May 22, 2000). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2